DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
Response to Amendment
In response to the amendment received October 20, 2020 and the supplemental amendment received November 9, 2020 (entered):
Claims 6-10 and 22 are pending.  Claims 11-20 are canceled via Examiner’s Amendment below.
The previous prior art rejections have been withdrawn in light of the amendment.  Thus, the application is in condition for allowance.
Election/Restrictions / Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 been cancelled.
Allowable Subject Matter
Claims 6-10 and 22 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 6. 
	Claim 6 teaches the electrode comprising the elements therein. Notably, the electrode requires an active material layer with a partly dehydrofluorinated poly(vinylidene fluoride) comprising a first region and a second region, and wherein a fluorine concentration in the first region is different from a fluorine concentration in the second region.  US 2003/0001721 (Barriere et al.), previously relied upon, teaches of a partially dehydrofluorinated product used within an electrode (para 0046, 0050). Nothing in Barriere et al. suggests a final active material layer product with two regions having differing fluorine concentration exists.  There is no motivation to include an active material layer with two regions having different fluorine concentrations.  Thus, none of the prior art alone or in combination teaches, suggests, or renders obvious the claimed invention.  Sicne claims 7-10 and 22 are dependent upon claim 6, they are rejected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796